i2010: Digital libraries (debate)
The next item is the report by Marie-Hélène Descamps, on behalf of the Committee on Culture and Education, on i2010: Digital libraries.
Once again, more than 50 per cent of the speakers in this debate are women, the first of which is Marie-Hélène Descamps, the rapporteur.
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen, the idea of a European digital library originated from six EU Heads of State and Government who wanted to allow universal access to the European cultural heritage and to preserve it for future generations. This federal project for Europe will strengthen the expression of a true European identity and help spread our cultural and linguistic diversity across the world. The project, which is without precedent for Europe, combines the past with the present and links the cultural with the digital dimension. It is the perfect response to the various issues now affecting our fellow citizens in the form of new information and communication technologies. The Internet, which is the third favourite medium of Europe's young people, is in effect one of the main means of access to knowledge and learning.
While some real progress has been made, the digitisation of our cultural resources and their bringing online nevertheless remains very fragmented and relies on the various mechanisms that have been put in place by the Member States. If they are to be effective and reach the greatest number of people the initiatives for promoting and disseminating our cultural heritage need to be well coordinated. This is the intended objective of the European digital library, which the Commission is supporting through its beacon initiative 'i2010 digital libraries'.
The first part of this initiative, namely the communication of 30 September 2005, was based on three main aspects: digitisation, online access and preservation of digital content. The Commission has set out to analyse the main technical, legal, organisational and financial challenges that a project of this scale would pose. At the same time, an online public consultation has been launched and a high-level expert group has been set up. On the basis of these different elements the Commission adopted a recommendation on digitisation, online access and digital preservation on 24 August 2006, in which it calls on the Member States to accelerate the pace of digitisation and to coordinate their efforts in order to achieve real synergy. On 13 November 2006 the Council adopted these recommendations unanimously. It is now up to the European Parliament to send a strong signal so that this exceptional project can become a reality.
This undertaking is such that we need to proceed in stages. While working on the conceptual and technical organisation of all categories of cultural material, we therefore have to concentrate initially on the potential provided by the out-of-copyright text material held in libraries and to do this via a single, direct and multilingual access point. Our libraries offer the advantage of already being coordinated at European level through the TEL, the European library that was set up in 2005 by the national libraries, which holds a large stock of digital works that are in the public domain and therefore can be used immediately.
As a second stage, and in order to promote the success of this tool, the library must also provide access to works of a more contemporary nature in addition to those documents that are in the public domain. Any decision in this area will inevitably have to be taken in consultation with all the parties involved. Indeed, the protection of copyright and other creative rights is vital for maintaining and protecting creativity in Europe. If this project is to achieve the success that is expected it will have to be based on a coherent economic model. The report therefore proposes, with the agreement of the copyright holders, that in the European digital library users should be able to browse the Internet to find any kind of digital documents, whatever their status, and to consult works in the public domain freely and in their entirety, whereas only short extracts would be accessible for copyright works. Beyond that, users wishing to scan through a certain work or access a protected document in its entirety would be directed to private sites specialising in secure digital dissemination, where a number of options would be open to them in return for payment of a fair remuneration to the copyright holders.
Moreover, such a library needs to be organised so that it can provide access to content that is reliable and of a quality that is intended for all ages. To this effect the report calls for a steering committee to be set up in which the cultural institutions would play a major role. This committee would determine the priorities for, and the guidelines of, the European digital library, while ensuring the coordination, management and monitoring of its activities.
Finally, in order to provide access to all European cultures, the other cultural institutions and sectors, including archives, museums, cinema, audiovisual arts and universities, have to be involved at each stage of the project. In this way we will shape the face of a Europe that is unified in diversity.
I would like to conclude by thanking all my colleagues in the Committee on Culture and Education, especially Mr Weber and Mr Graça Moura, for their support and contribution to this report. I also wish to thank the Commission for having cooperated so effectively throughout the preparation of this document.
Member of the Commission. - Mr President, this is a great report and Ms Descamps has done excellent work, together with her colleagues in the Committee.
The digital libraries initiative is an example of how Europe can contribute, through concrete projects, not only to economic growth but also to quality of life. By bringing Europe's cultural and scientific heritage online, we can disseminate it through into different cultures. By using modern technologies, we can break down the walls which exist today.
I am very happy that this initiative, taken by the national libraries of our Member States and developed by the European Commission for so many years, has been highlighted and supported by EU political forces at the highest level. They are right to do so; our Heads of State and Government are right to support this initiative, because there is real wealth in our libraries, our archives and our museums. It is not only books, but also newspapers, archive records and films. This is a multilingual wealth, a multicultural wealth. Knowing that less than 1% of this wealth is digitalised, we know what is in front of us and what kind of work we have to do.
That work is necessary for two reasons. The first is to overcome barriers and to get people to study, work and enjoy these works from their own culture and works from our common European history, and then to allow these elements of our cultural institutions to be reused for added-value services and products. That is where industry comes in. That is the reason why the goal of the Commission's initiative is to achieve a common, multilingual access point to Europe's digitalised cultural heritage.
We cannot do this alone. It requires collaboration between different types of cultural institutions, from all European countries. I am very glad to see that this is taking shape and is being formalised through the creation of a legal body that will increase the capacity of the European digital library to act. This common access point will be launched in 2008. In the years thereafter the content will be gradually expanded as more libraries, more archives and more audiovisual archives and museums contribute their digitalised collections.
I am very glad, also, that the report by Parliament tackles not only the outcome but also the prerequisites for achieving that outcome. This means improving the general conditions for getting our cultural heritage online as an integral part of the digital libraries initiatives, and the need for Member States to intensify their digitalisation efforts. I would say very clearly that it is not enough to have a big cultural event where all the Heads of Government make beautiful speeches and then go back to their countries and cut budgets. That cannot be! We need words to be followed by deeds. I want Parliament to move ahead and help us make this very beautiful project a reality.
We have the high level group on digital libraries, which I chair and which is forging ahead on this matter. We are also very conscious that the preservation of digital material will be one of the essential questions of the future, and I am therefore glad that the Council has endorsed the Commission approach to the European digital library and that Parliament is now helping us move in the same direction and is putting its political weight behind this objective.
on behalf of the PPE-DE Group. - (PT) Mr President, Commissioner, I must warmly congratulate Mrs Descamps on her brilliant report. It is a document that will make an extremely important contribution to the issue of the relationship between digital technology and cultural heritage. It calls for a coordination of efforts between national institutions, particularly libraries, and in the future, other cultural institutions. It starts in a practical manner with works that are already in the public domain. It proposes the effective use of synergies and the exchange of good practices between those involved in the process at all levels. It calls on Member States to promote the project and to find ways of avoiding duplication of efforts in digitising holdings. It calls for coordination of all these efforts. The Descamps report will be a highlight of this legislature in terms of the relationship between cutting-edge technology and European culture through the ages.
When we talk about European culture, we are also talking about universal culture. This is not only because European cultural heritage deserves this qualification, but also because the intrinsic cultural diversity of Europe forms a completely open system which will of course have positive consequences as the project advances. It is also a project that has evolved. It started as a 'chauvinistic' fallacy in competition with Google, but has been reformulated, following various changes, in more sensible, realistic and productive terms. It is no longer what the Financial Times previously called 'a blatant case of misguided and unnecessary nationalism'.
The European digital library is different from other solutions because it is a European Union project, because it aims to reach out to all libraries, because it is intended to be based on existing initiatives and because it aims to cover all categories of European cultural heritage, without being confined to printed material. There are certainly still a number of problems: finding funding partners in the private sector; avoiding, as far as possible, different rates of digitisation between Member States; solving certain technical aspects relating to the coordination of access to digitised works; preserving digitised content; resolving the issue of the integrated search engine for meta-information in image documents and for direct searching of text documents; finding content interoperability solutions, and enabling multilingual searching by subject or keyword in addition to the current situation of searching by author or title. We also cannot forget that the exchange of experiences between institutions will be essential, particularly with American institutions, and also that a strong research and development component will be crucial to the project producing good results.
In this context, by voting in favour of the Descamps report, this Chamber will take a positive step towards the future, whether the majority is made up of women or whether it reasonably consists of a percentage of women and another percentage of men, Mr President.
Ah, but the women are very happy you are a man!
on behalf of the PSE Group. - (DE) Mr President, Commissioner, 2010 is just round the corner. Given that the title of the report is 'i2010: towards a European digital library', that means that we still have a great deal of work to do and in my view, we have been dragging our feet. I am pleased that Mrs Descamps has presented a very good report, which points the way forward and shows us what can and could be done. However, we must all make efforts to get things moving. The report is a challenge and a response to the new technologies, the new management of knowledge and information, and above all, young people's access to learning, information and knowledge. We have a lot of catching up to do here and, as far as I am concerned, we really have to speed things up.
It is not only about preserving and safeguarding cultural heritage. Every day, new things arise that we must add to the equation, for things that were invented and written down only yesterday will be our cultural heritage tomorrow. That means that we have a great deal of ground to make up. However, we must always look ahead at the same time, to be able to keep pace with developments.
It will be very important to coordinate the process and urge countries - as has just been said - to put national sensitivities behind them and to move forward together along a European path to safeguard cultural diversity. There are hurdles to overcome. The first is the financial shortfall that we face. The Commissioner was right to talk about this. All the ministers and presidents are very good at giving big speeches and are proud of our cultural diversity, but when it comes to funding and implementation, they quickly pull back and forget all about the pride that they have been propounding.
From my perspective, it is also very important to safeguard copyright, so there needs to be an agreement with the authors and publishers and everyone else involved, so that for an appropriate fee the information can be put on the Internet for people to access. I think that we have a lot to think about here. It is certainly no easy task, but the proposals are on the table and the countries could gain a lot. I am convinced that we can achieve a positive vote on this report tomorrow.
In my view, we must use the new technologies and support this project in order not only to facilitate access for us as Europeans but also to carry our culture far out into the world.
on behalf of the ALDE Group. - (LT) Ladies and gentlemen, as has been stated in the Commission's initial document, a European digital library would be based on Europe's rich heritage combining multicultural and multilingual environments with technological advances and new business models. In the context of integration, this is a fine and welcome objective, an ambitious goal. However, besides reaching these ideal objectives we have to remain realistic and stay very attentive, prepared to meet the challenges that are inevitable during this process.
The main problems related to the creation of digital libraries are universal, though they are described in different ways. Technical infrastructure, the creation of digitised resources, digitisation, the identification of copyright, content preservation and the preservation of documents are issues requiring developmental and essential decisions.
The potential to provide virtual services and projects for their implementation are relevant for libraries of all types. However, it is obvious that digital materials, such as textual, visual and audio information, extend the traditional functions of libraries by adding different content. For example, access to information stored in a traditional library is determined by its working times which are usually longer than those of other public institutions. If a library is virtual its access is universal, because there is no physical door isolating information from its users. Access to information is ensured by the working periods of the server.
Librarians can use traditional skills and knowledge to design virtual services, but these are not sufficient. Digital libraries are a phenomenon of the third millennium and it is therefore necessary to evaluate not only the specific knowledge essential today, but also that which will be necessary in the future, as technologies change. It is not so important to have a perfect knowledge of certain technologies, because any flexible and mature employee can attain the skills and experience necessary for his or her job.
In my country, Lithuania, the long-term preservation of Lithuanian heritage through the use of information technologies has been determined by the adoption of legal acts. However, this problem is not being solved by coordinating the activities of the 'memory institutions' (libraries, museums, archives). Neither the citizens of Lithuania nor those of other countries are yet able to use all the services provided by digital libraries. I hope that today's decision will accelerate these processes.
on behalf of the UEN Group. - (PL) Mr President, Umberto Eco said that whoever reads books lives twice. The report by Mrs Descamps provides a good account of the modern approach to cultural and educational issues. I also referred to the matter in my report on the contribution of the future regional policy to the innovative capacity of the European Union.
Just as Gutenberg's invention marked a turning point in human development at the time, so we can today refer to a cultural revolution brought about by the Internet. What is at issue is widespread access to the European, or indeed to the world, treasury of humankind's spiritual and material heritage. The latter comprises contemporary creations along with those dating back over the centuries arising out of different cultures and languages. Copyright and related rights are certainly an issue in this context.
I recognise what has already been achieved in this regard in many Member States, including the work of the National Library of Poland. I would like to take this opportunity to stress the importance of more extensive broadband access. I believe we should find a way of cofinancing digitisation from the Union's resources. I shall conclude by referring to Goethe, who said that when he read a good book he felt as if he had made a new friend. Just think how many good friends we could make through the European digital library!
on behalf of the Verts/ALE Group. - (ES) Mr President, the Commission has defined three essential axes to exploit the potential of digital technology: online accessibility, digitisation of analogical collections and preservation and storage of digital contents, and we are well aware of this.
With respect to digitisation, it is common knowledge that the Commission, through a recommendation in August last year, asked the Member States to coordinate their efforts to ensure synergy on a European scale. The Council unanimously supported the recommendation, but I wish to take this opportunity - although it is a pity the Council is not in attendance -firstly to inquire of the Commission as to the real progress made by the Member States in this area, and secondly to ascertain whether sufficient consideration has been taken of non-state authorities, which, as we know, are responsible for culture in most decentralised countries.
With regard to another aspect, online accessibility, as I said, we all agree that there must be a multilingual interface and content must be guaranteed. It is a true joy to enter the digital library webpage and see that, apart from the 23 official Community languages, the contents also appear in Icelandic and Serbian.
Today we are celebrating the European Day of Languages and you, Mrs Reding, made a major contribution to its creation. You have also said on countless occasions, Commissioner, and rightly so, that big and small languages do not exist, that all of them form part of Europe's cultural wealth, and thus I would like to be given the chance to see an occasional reference in the digital library, or content rather than a reference, concerning languages such as my own, which are not official in the European Union.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, when the library in Alexandria burned down during Caesar's invasion of Egypt, a substantial part of all the literature written by mankind at that stage disappeared forever. In my view, nothing like that will ever happen again, thanks to the existence of digital libraries.
I welcome the rapporteur's complex approach to the issue. I come from the Czech Republic where successful digitisation of the National Library in Prague has been under way for some time. Since the states have their own national libraries, it is only logical that the European Union should also have a similar institution, one that makes use of the latest technologies. This is not just going through the motions of accomplishing the task of European integration; this is a practical matter. More and more books are being published these days. This vast amount of literature cannot be concentrated in one place without the help of computer technology. This is a mammoth task. The plan is that the European digital library will absorb those digital sources that already exist and contain the literary works not affected by copyright. Literary works will be joined by technical, legal, journalistic and also audiovisual works.
Setting up a system that is so universal and yet reasonably simple will be an interesting task for the digital technology experts. I am sure the European digital library will eliminate endless cross-referencing and complicated searches in virtual cyberspace and will become an enormous library that we will have, metaphorically speaking, at home.
Of course there are also the risks. Will digital libraries make us even more dependent on computers and threaten the existence of printed books? It may happen although I do not think it too likely. A traditional book is an integral part of our culture, just like theatre or art. It offers something digital libraries will never be able to provide: first-hand contact with the reader.
on behalf of the IND/DEM Group. - Mr President, the British Library has roots going back to 1753. It contains documents dating as far back as 300 bc. Famous people such as Karl Marx, Oscar Wilde, Mahatma Gandhi, Rudyard Kipling, George Orwell, George Bernard Shaw, even Vladimir Lenin, are just some of the figures who have studied in the reading rooms of the British Museum and British libraries. I wonder if they would have found so much inspiration from surfing the internet. I suspect that our magnificent facility, with its unprecedented collection of publications from every corner of the world and British Empire - and beyond, indeed - will be as treasured long after the EU has gone the way of other Eurofederalist projects from Charlemagne to the awful political nightmares of the last two centuries. Good luck, Ms Descamps, with your digital library, but in this area, as in so many others, I would rather concentrate on protecting and preserving and developing a heritage that I am proud of than creating the trappings of a new state out of the ruins of failed ones.
Mr President, colleagues, first let me emphasise that I welcome the Commission and Ms Descamps' report on digital libraries as a timely and important contribution towards ensuring that digital information is preserved for future generations.
It is true that the internet has become one of the principal means of access to knowledge and learning. Digital libraries would surely benefit many researchers, students, teachers and - as one specific group - people with physical disabilities. So this is a perfect initiative in the Year of Equal Opportunities for All.
I would just like to draw your attention to one aspect that needs to be thoroughly assessed before making decisions.
Public/private cooperation and private sponsorship for the digitalisation of Europe's cultural heritage is an important element of the system as it now stands. We need to make sure that new regulations in this field do not threaten the benefits of the current system, especially on scientific information. For example, we have to make sure that the peer review mechanism is safeguarded. Peer review is the process by which independent experts in a scientific discipline - the peers - critically assess a scientific paper reporting on research.
The peer review system is critical for the scientific community as it is an important quality control mechanism and can influence scientific careers. We also need to avoid a scenario where open access puts the existing dissemination of scientific research through subscription journals at risk. One question to be assessed is also damage to the profitability of journals from small publishing houses.
In short, the current system is perceived by many stakeholders as easy to access, efficient, cost-effective and also of high quality. We have to be sure that the benefits, especially for researchers, will be on the positive side and we must avoid any unintended negative consequences for the very people we are hoping to assist.
(PL) Mr President, the idea of creating a European digital library, by creating an Internet site where resources would be stored that could then be accessed by any user free of charge is certainly an ambitious one. The library would have a multilingual interface facilitating direct access to the desired material. Every citizen would be able to access even the least well-known works of world culture in his or her native language.
It should also be noted that this initiative raises an important issue, namely Internet access and the opportunity to connect with the world's cultural heritage being made available to residents of rural areas, island areas and to those experiencing mobility difficulties.
Access to all categories of cultural material, including that which is protected by copyright and related rights will be another major problem. I trust it will prove possible to resolve it in due course, through investment in technology.
Mrs Descamps has prepared a well-balanced report. I believe it deserves our support.
(PL) Mr President, Commissioner, I would like to echo the previous speakers who congratulated the rapporteur on her well-prepared report. It sends out a clear message from the European Parliament in support of the idea of establishing a European digital library. I am pleased to be able to remind the House that Poland was involved in promoting this idea. My country was represented amongst the six Heads of State and Government who launched it.
The report presents convincing arguments in favour of the gradual implementation of this project. It suggests progressive inclusion of the various categories of cultural heritage, together with documents protected by copyright and related rights, always complying with legal restrictions in the area of intellectual property. The idea contained in the proposal whereby institutions other than libraries that are involved in the dissemination of culture could be included in the project is worthy of consideration. It is only right and proper for museums and archives to play an important part in this system too, as they have enjoyed strong links with libraries over the centuries.
I have high hopes, especially in view of the plan to include in the coordination system for the European digital library not only scientific research on digitisation but also the very important issue of the protection of digital resources. I believe that in this way it will prove possible to develop common unified requirements regarding the proper storage of digital materials collected in libraries and archives, and also digital materials - archived, I must stress -collected elsewhere than in archives, in other words in museums and libraries. It is well known that for centuries these institutions have experienced difficulties in properly protecting archive material received from different sources. We are at last in a position to remedy the situation.
Member of the Commission. - (FR) Mr President, I would like to express my heartfelt thanks to Mrs Descamps and the other members of the Committee on Culture and Education for having produced this report, because it is a very important one indeed.
You see, Europe's true wealth is to be found not in the euro or in our economic development: it is in our heritage, a heritage that across the centuries has been created and built up; that is what constitutes the real and profound source of Europe's riches.
Now in a certain sense the scandal is that this heritage is disappearing into archives and vaults, into places where the public, the citizens of Europe, cannot go, where they cannot touch it, where they cannot understand it, where they cannot enjoy it. The precise aim of the digital library is to break down these barriers.
I believe that this is one of the great advances that Europe has made and I would like to pay homage to the national libraries, to our national libraries, because they were there at the launch of this initiative, which has been so valid and so important for European cultures. The directors of these libraries have been true pioneers. They understood that symbiosis was involved, the symbiosis between culture, which is richness of the corpus, and technology, which is an instrument that provides access to this culture, and the fact that they undertook this pioneering work essentially means that in 2008 we now have the single multilingual access point.
And yes, yes, yes I say to those who brought up the point, it will even give us access to the literature of Luxembourg. I am proud of this because Luxembourgish is my mother tongue and therefore for me it is the most important language in the world, just as every mother tongue is important. This is precisely why the works of art and literature that have been created in all these languages, and the special manner in which these are expressed, are what we need to be able to access.
Take the culture of Luxembourg: of course the people of Luxembourg have access to it, but do you in this House know that there is a such a thing as the culture of Luxembourg? No! However, once we have the digital library the common access point will enable you to understand that there really is one.
It is extraordinary that we can have access to these cultures, that we can share this wealth all around us, including - and I would emphasise the fact - outside Europe, because culture does not stop at our borders. Culture means sharing and therefore it is in a spirit of openness that we wish to create this library, for interoperability will be a very important aspect, and this will apply not just to the books but also to all the other forms of culture: films, music, museum collections and so on. We are therefore witnessing an extraordinary cultural opening-up that is both multilingual and multicultural, something that will truly show the very essence of Europe itself, which is this unified diversity.
Of course there are problems to resolve and the honourable Members have been quite clear on this. There is the problem of financing, for one. I would therefore appeal to the Member States to ensure that the discussions are followed by effective action. Some have already done so and I would like to thank them for this.
In 2008 we shall be presenting an analysis of what has been achieved and also, therefore, of what has not been achieved. I believe that this will be very important for moving the whole venture forward. Of course we are also going to recommend the private-public partnership, because that will be essential for the progress of digitisation, which is a very expensive business. I am also thinking about the preservation of fragile material that can be destroyed if it is not taken care of. How many reels of film are allowed to go to dust? If we are to preserve this common cultural heritage then we simply have to digitise it before it is too late.
I am also naturally thinking of other problems that need to be resolved, namely those relating to copyright - which is a real headache - and to scientific information. Our high-level group is currently working on solutions to these issues.
Mr President, what we have here is an extraordinary project that shows what European value added really is, and I believe that the greatest thing is to unite Europeans around their cultures plural, around their respective histories plural, which are things of beauty and which have been developed through creativity. This really is the best of what we have. Let us preserve it and let us work together so that we can share it.
I would like to thank all the speakers very much, and especially Commissioner Reding for her charm and intelligence. I would like to thank her in own language, Luxembourgish, because today is Lesser Known Languages Day. Merci!
(Laughter)